


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.


FIRST AMENDMENT TO MASTER DISTRIBUTOR AGREEMENT
This First Amendment to Master Distributor Agreement (this “Amendment”), is
effective as of April 1st, 2013, by and among Pacira Pharmaceuticals, Inc., a
California corporation (“Pacira”) and CrossLink BioScience, LLC, a Georgia
limited liability company (“Master Distributor”)( Individually the “Party”,
collectively the “Parties”).
RECITALS
WHEREAS, Pacira and Master Distributor are parties to a Master Distributor
Agreement dated April 1, 2013 (the “Agreement”) pursuant to which Master
Distributor has been providing services to Pacira on the terms and conditions
set forth in the Agreement; and
WHEREAS, Pacira and Master Distributor wish to amend certain terms of the
Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and Agreements made herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:
1.Definitions. Capitalized terms used but not defined herein shall have the
respective meanings given to such items in the Agreement.


2.Amendment to Section 2.01. Section 2.01 of the Agreement is hereby amended by
deleting the date of October 1, 2014 in the second sentence and substituting the
following date in lieu thereof:
“October 1, 2013”
3.Amendment to Exhibit A and Schedule A-1. The Agreement shall be amended by
deleting Exhibit A and Schedule A-1 in their entirety and replacing them with a
new Exhibit A and Schedule A-1 attached hereto as “First Amendment to Master
Distributor Agreement- Exhibit A and Schedule A-1.”


4.    Amendment to Section 2.01.    Section of the 2.01 of the Agreement is
amended by deleting the language in Section 2.01(ii) and replacing it in its
entirety with the following:
“(ii) prepare an annual business and promotion plan for discussion, review,
coordination and approval by Pacira [**] prior to the start of each annual
period commencing October 1, 2014”
All other provisions of Section 2.01 shall remain unchanged and in full force
and effect.
5.    Amendment to Section 2.02. Section 2.02 of the Agreement is hereby amended
by adding the following additional language after the second sentence in section
2.02
“Prior to Master Distributor executing any such contracts with Sub-Distributors
Master Distributor, shall obtain Pacira’s approval of such contracts in writing.
Further, Master Distributor shall advise Pacira of any proposed amendments to
any executed contracts between Master Distributor and Sub-Distributor and shall
not agree to any such amendments without receiving Pacira’s express written
consent. Master Distributor




--------------------------------------------------------------------------------




shall not consent to any obligations requiring consent or approval under the
contracts between Master Distributor and Sub-Distributors, that require Pacira’s
consent or approval without first obtaining Pacira’s express written consent
including, but not limited to the following: (i) preparation of semi-annual
business and promotion plans between the Master Distributor and any
Sub-Distributors; (ii) utilization of the services of any independent
contractors, distributors or agents not previously approved by Pacira; (iii)
assignment or transfer of an existing executed agreement between Master
Distributor and a Sub-Distributor; (iv) overriding any limitations imposed upon
a Sub-Distributor or a Sub-Distributor representative to (a) promote, sell or
distribute any products of any other person, corporation or entity which are in
competition with the Product, (b) act as a distributor or agent for any other
person, corporation, or other entity with respect to products which are in
competition with the Product, and (c) intentionally promoting the Product in any
Carved Out Geographies in the Territory; and (v) scheduling of quarterly
meetings with Master Distributor and any Sub-Distributors.
Section 2.02 of the Agreement is hereby further amended by adding the following
additional language after the third sentence in section 2.02:
“Master Distributor shall advise Pacira prior to termination of any contracts
between Master Distributor and any Sub-Distributors.”
All other provisions of Section 2.02 shall remain unchanged and in full force
and effect.
6.    Amendment to Section 9.02.2.     Section 9.02.2 of the Agreement is
amended by adding the following new paragraph, all other provisions of Section
9.02.2 shall remain unchanged and in full force and effect:
“Neither Master Distributor nor any person employed or retained by Master
Distributor in connection with any work to be performed for or on behalf of
Pacira has been sanctioned by the Office of Inspector General (“OIG”) pursuant
to Section 1128 of the Social Security Act, as it may be amended from time to
time, and listed as an Excluded Individual or Entity by the OIG and no Excluded
Individual or Entity will in the future be employed by Master Distributor in
connection with any work to be performed for or on behalf of Pacira.  If at any
time after execution of this Agreement, Master Distributor becomes aware that
Master Distributor or any person employed or retained by Master Distributor in
connection with any work to be performed for or on behalf of Pacira shall become
or shall be in the process of being sanctioned and excluded, Master Distributor
hereby agrees to so notify Pacira immediately in writing and immediately take
steps to prevent such person form performing any of the services contemplated by
this Agreement.”


7.    Amendment to Section 11.03. Section 11.03 of the Agreement is hereby
amended by adding the following additional language:


“Master Distributor shall ensure that all CrossLink independent contractors
performing services hereunder have been advised of the Independent Contractor
Obligations as set forth in new Exhibit D to the Agreement (attached hereto as
“Second Amendment to the Master Distributor Agreement-Exhibit D Independent
Contractor Obligations”) and agrees to promote the Product in the Territory in
accordance with such obligations.
8.    Amendment to Section 11.4. Section 11.04 of this Agreement is amended by
replacing it in its entirety the bolded and underlined language: “EXHIBITS A, B
AND C” with the language set forth below:




--------------------------------------------------------------------------------






"EXHIBITS A, B, C AND D”.
All other provisions of Section 11.04 shall remain unchanged and in full force
and effect:
9.    No Other Amendments. Except as expressly amended hereby the Agreement
shall continue in full force and effect.
10.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of New Jersey without giving effect to the choice of
law provisions thereof.
11.    Counterparts. For the convenience of the parties hereto, this Amendment
may be executed in any number of counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts shall together
constitute the same Agreement.
12.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and each of their successors and assigns,
including, without limitation, any successors or surviving entities thereto by
operation of merger.
13.    Entire Agreement. The Agreement, as amended hereby, constitutes the
entire Agreement of all parties hereto with respect to the subject matter hereof
and supersedes all prior Agreements and undertakings, both written and oral,
among the parties hereto with respect to the subject matter hereof. All
references in the Agreement to “this Agreement”, “hereof”, “hereby” and words of
similar import shall refer to the Agreement as amended hereby.










[Remainder of Page Intentionally Left Blank]






















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have entered into this First Amendment to
Master Distributor Agreement effective as of the date first above written.




PACIRA PHARMACEUTICALS, INC.




By: /s/ David Stack                
Name: David Stack
Title: President, CEO
    


CROSSLINK BIOSCIENCE, LLC


By: /s/ Gordon Ford                
Name: Gordon Ford
Title:




































--------------------------------------------------------------------------------




FIRST AMENDMENT TO MASTER DISTRIBUTOR AGREEMENT
EXHIBIT A
THE TERRITORY
The Territory during the Pilot Period shall consist of those geographic regions
in the United States as agreed to by the Master Distributor and Pacira and those
target accounts in such geographic regions which agreed upon target accounts
shall be set forth on a list prepared by Master Distributor. Master Distributor
shall focus its initial selling efforts on such target accounts. During the
Pilot Period, the parties shall also discuss and agree on the number of
Sub-Distributors in certain regional markets recommended by the Master
Distributor. Master Distributor and Pacira may expand the list of Master
Distributor target accounts and Sub-Distributors at any time.
Attached hereto as Schedule A-1 is a list of Pacira’s “Carved Out Geographies”
in the Territory that are assigned under contract to third parties other than
Master Distributor as of the Effective Date. Carved Out Geographies in the
Territory shall also include [**]. During the Pilot Period, Master Distributor
shall not promote the Product to any of the Carved Out Geographies in the
Territory set forth on Schedule A-1 and no Performance Based Payments will be
paid to Master Distributor for any sales in the Carved Out Geographies.
In the event this Agreement is not terminated by Pacira as provided in Section
8.01, during the Subsequent Period, the Territory shall be the United States of
America. Within [**] following expiration of the Pilot Period, the parties will
meet and review the performance of Master Distributor or any Sub-Distributors
during the Pilot Period on a territory by territory basis and thereafter agree
on the business plan and operational role out of additional Sub- Distributors in
the Territory for the first year of the Subsequent Period (10/1/13-9/30/14).
Thereafter, Master Distributor and Pacira shall schedule [**] meetings to
discuss the ongoing promotion of the Product and agree on the Master Distributor
target list within the Territory so as to align resources to maximize the sales
of Product in the Territory.
Master Distributor shall not promote the Product in any Carved Out Geographies
in the Territory set forth on Schedule A-1 attached hereto and no Performance
Based Payments will be paid to Master Distributor for any sales in such Craved
Out Geographies in the Territory.






















--------------------------------------------------------------------------------




SCHEDULE A-1 “CARVED OUT GEOGRAPHIES”
*[**]
[**]




















































--------------------------------------------------------------------------------




SECOND AMENDMENT TO MASTER DISTRIBUTOR AGREEMENT
EXHIBIT D INDEPENDENT CONTRACTOR OBLIGATIONS
Independent Contractor (“IC”) will not utilize the services of any independent
contractor or agent in performing your services without first obtaining the
consent of CrossLink and Pacira. IC is a not an employee or agent of CrossLink
or Pacira and have no authority to bind CrossLink or Pacira.


IC will abide by all laws and maintain complete records relating to your
promotion of the Product. IC will (a) limit claims of Product efficacy and
safety to those which are consistent with Pacira’s then approved promotional
materials and consistent with all legal requirements, including FDA approved
Product labeling, and (b) not delete or modify claims of efficacy and safety in
the promotion of the Product so that they are different in any way from those
contained in Pacira’s then approved promotional materials for the Product and
the FDA approved Product labeling, or make any changes in promotional materials
and literature provided by Pacira. In addition, IC will comply with (i) the
PhRMA Code on Interactions with Healthcare Professionals (ii) the American
Medical Association Gifts to Physicians From Industry Guidelines and (iii)
Section 1128B(b) of the Social Security Act. In addition, IC will follow all
policies and procedures of CrossLink and Pacira applicable to Product sale and
promotion. IC will ensure that he or she is able to maintain complete records of
its activities involving the promotion of the Product, including providing all
documentation required under the Physician Payment Sunshine Act (“PPSA”).
IC will not make any (i) false or misleading representations to customers or
others regarding the Product and (ii) representations, warranties or guarantees
with respect to the specifications, features or capabilities of the Product that
are not consistent with the applicable current FDA approved labeling, package
insert or other documentation accompanying or describing the Product, including
Pacira’s standard limited warranty and disclaimers. IC will not enlarge, modify
or amend Pacira’s guarantees, warranties, prices or other conditions of sales.
IC will always clearly indicate in promotion and sale of the Product that the
Product is that of Pacira.


IC will forward any complaints, medical inquiries and/or drug information
requests from consumers, physicians or other third parties regarding the Product
directly to Pacira within 48 hours of your receipt of such information. IC will
not respond directly to any complaints, medical inquiries or drug information
requests. In addition, IC will notify AMC and Pacira within 48 hours of any
complaint, adverse reaction, injury or death that you become aware of, including
name, contact information, product and lot number (if available) resulting from
the use of the Product, and cooperate with CrossLink in preparing ant related
reports.


IC will promptly notify Pacira and CrossLink upon your being contacted by the
FDA or any other Governmental Authority for any regulatory purpose pertaining to
the Product. IC shall not respond to the FDA or such other Governmental
Authority before consulting with Pacira, unless it is not practical or lawful to
give Pacira and CrossLink advance notice.


Unless CrossLink has the following insurance in place and lists IC as an
additional insured under the policy, IC will maintain while promoting and
selling the Product on behalf of CrossLink, Commercial General Liability
insurance (excluding Products and Completed Operations insurance) in an amount
not less than [**] per occurrence and [**] annual aggregate coverage. Such
insurance policy shall name CrossLink and Pacira as additional insureds, and IC
will furnish CrossLink proof of such insurance. In addition, the policy shall
provide CrossLink with advance written notice prior to cancellation.
IC agrees to follow all of Pacira’s sales representative training and
certification programs, as required by Pacira. Prior to promoting the Product
for Crosslink, IC agrees to have the requisite expertise, experience




--------------------------------------------------------------------------------




and skill to promote the Product and will do so in a competent, lawful,
efficient and professional manner. IC agrees to accurately document all
information required under the law relating to the promotion of the Product,
including the Physician Payment Sunshine Act. In addition, IC agrees that it
will not promote or sell the Product unless and until IC has satisfactorily
completed all of Pacira’s sales representative training and certification
programs.


IC understands that the Product shall be sold only at prices and terms fixed by
Pacira, that all orders and contracts for the purchase of the Product are
subject to acceptance or rejection by Pacira and that Pacira reserves the right
to reject any order or contract.


IC acknowledges he or she may have access to certain Proprietary Information of
CrossLink or Pacira. IC agrees to hold confidential and not disclose, make
known, divulge or communicate Proprietary Information to third parties and you
will not use Proprietary Information, except in furtherance of and pursuant to
your role with CrossLink. The term “Proprietary Information” shall mean all
drawings, designs, technical data, quality and performance standards, customer
lists, and pricing strategies of Pacira, whether conveyed verbally or in
writing. Proprietary Information does not include, and the restrictions related
thereto shall not apply to, information in the public domain prior to the date
of disclosure. Upon termination of IC’s engagement with CrossLink, IC shall
surrender to CrossLink all Proprietary Information of either Pacira or CrossLink
in his or her possession.


IC agrees that as long as he or she is engaged by CrossLink to promote the
Product and for a period of [**] thereafter, IC will not, without the express
written consent of CrossLink (which may not be granted without the express
written consent of Pacira),promote, sell or distribute any products which are in
competition with the Product. In addition, IC agrees that so long as he or she
is engaged by CrossLink to promote the Product, IC will not intentionally
promote the Product to any [**].


IC acknowledges that CrossLink has obtained for itself and its authorized sales
representatives (including you), a limited license to use the trademarks and
trade names (the “Trademarks”) of Pacira in connection with the promotion and
sale of the Product. IC shall not acquire any interest in the Trademarks other
than the foregoing limited license, and shall not use any Trademarks, or words
or symbols confusingly similar to any Trademarks, as part of IC’s corporate or
trade name. Upon the termination of CrossLink’s right to sell the Product or
your relationship with CrossLink, whichever occurs first, you will cease any
further use of the Trademarks.


IC has not been debarred under Section 306(a) or (b) of the Food Drug and
Cosmetic Act, 21 U.S.C.§ 301 et seq. and, if IC becomes aware that he or she has
been or is about to become debarred, IC agrees to immediately notify AMC,
CrossLink and Pacira, and cease any further promotion or sale of the Product. In
addition, IC has not been sanctioned by the Office of Inspector General (“OIG”)
pursuant to Section 1128 of the Social Security Act, and listed as an Excluded
Individual or Entity by the OIG, and, if IC becomes aware that IC has been or is
about to become sanctioned and excluded, IC agrees to immediately notify
CrossLink and Pacira and cease any further promotion or sale of the Product.






